Case 1:21-mj-00296-GMH Document 16-5 Filed 03/26/21 Page 1 of 6
                Case 1:21-mj-00296-GMH Document 16-5 Filed 03/26/21 Page 2 of 6
PS3 (12/05-Rev. for PACTS 6/11)                                                  Christopher John Worrell, / 2:21-mj-1025MRM
   The Pretrial Reports are not public record, are not to be reproduced or disclosed to any other party, and shall remain
                                 confidential as provided in Title 18 U.S.C. § 3153(c)(1).

                                         PRETRIAL SERVICES REPORT

 District/Office                                               Charge(s) (Title, Section, and Description)
 Middle District of Florida/Fort Myers                         Rule 5 - The District of Columbia
 Judicial Officer
 Honorable Mac R. McCoy                                        Count 1: Title 18 U.S.C. § 1752 - Knowingly
 United States Magistrate Judge                                Entering or Remaining in any Restricted Building or
 Docket Number (Year – Sequence No. – Def. No.)                Grounds without Lawful Authority
 2:21-mj-1025MRM                                               Count 2: Title 18 U.S.C. § 1752 - Knowingly
                                                               Engaging in Disorderly or Disruptive Conduct in any
                                                               Restricted Building or Grounds
                                                               Count 3: Title 40 U.S.C. § 5104 - Violent Entry and
                                                               Disorderly Conduct on Capital Grounds
                                                               Count 4: Title 18 U.S.C. § 1512 - Obstruction of
                                                               Justice/Congress
                                                               Count 5: Title 18 U.S.C. § 1752 - Knowingly
                                                               Engaging in Act of Physical Violence in any
                                                               Restricted Building or Grounds


                                                     DEFENDANT

 Name                                                          Employer/School
 Worrell, Christopher John                                     GML Coatings
 Other Names on Charging Document
 Address                                                       Employer/School Address
 282 Stanhope Circle                                           10315 Technology Terrace
 Naples, FL 34104                                              Bradenton, FL 34211
 239-777-4860 Defendant Cellular
 At Address Since           Time in Community of Residence     Monthly Income                   Time with Employer/School
 05/01/2017                 20 years                           $3,683.33                        3 months


INTRODUCTION:

The defendant was interviewed on March 12, 2021, at the United States Marshal Service, Fort Myers, Florida.

DEFENDANT HISTORY / RESIDENCE / FAMILY TIES:

The defendant, age 49, advised he was born on June 26, 1971, in Greenport, New York. He noted living in Long
Island, New York, for approximately twenty-four years before relocating to Pickens County and Greenville
County, North Carolina. The defendant related he lived in North Carolina for five years before relocating to
Collier County, Florida, where he has remained. Mr. Worrell stated he has resided at the above listed residence
for four years and he would return to this residence, if released. The defendant reported he does possess a United
States passport which is located at his residence and his last international travel was on a Caribbean cruise
approximately two years ago.


Page 1
                Case 1:21-mj-00296-GMH Document 16-5 Filed 03/26/21 Page 3 of 6
PS3 (12/05-Rev. for PACTS 6/11)                                          Christopher John Worrell, / 2:21-mj-1025MRM
Mr. Worrell reported he has been in a relationship with Ms. Tricia Priller for four years and they do not have any
children together. The defendant communicated he has one child from his previous marriage, and he shares a
close relationship with his son noting they share joint custody. He advised his mother is deceased and his father
resides in Naples, Florida, and the speak weekly. The defendant stated his brother resides in Connecticut and
they speak monthly. The defendant informed he shares a close relationship with Ms. Priller and she would be
willing to co-sign a bond.

A query with the Collier County Property Appraiser’s office revealed Tricia Priller purchased the above listed
residence on October 11, 1995.

Pretrial Services contacted Ms. Tricia Priller who corroborated the defendant’s residential and familial
information as noted above. She advised she would be willing to co-sign a bond and serve as a third-party
custodian, as she does not believe the defendant poses a risk of nonappearance or danger to the community. Ms.
Priller stated she does not have any felony convictions and the defendant can continue to reside in her home. She
expressed a willingness to allow location monitoring in her home, if ordered by the Court.

EMPLOYMENT HISTORY / FINANCIAL RESOURCES:

The defendant advised he has been employed at GML Coatings in Bradenton, Florida, for approximately three
months and earns $850 per week at this occupation. He reported that prior to this employment, he was employed
as a manager of auto mechanic service departments for several automobile shops in Collier County, Florida. The
defendant stated he was employed in this capacity for more than twenty years and earned an approximately salary
of $60,000 per year.

Ms. Priller corroborated the defendant’s employment information and advised the defendant will be able to return
to his employment.

Finances:

The defendant advised his only asset is a 2011 Toyota Tundra with an approximate value of $15,000. He reported
his liabilities include an outstanding credit card debt in the approximate amount of $40,000, vehicle loan with a
balance of $9,500 and he is in arrears on a hospital bill with a balance of more than $100,000. He informed he is
making any payments on his vehicle and credit card debts and is current on the payments. Ms. Worrell advised
the monthly expenses at his residence are estimated at $3,610.

HEALTH:

Mr. Worrell reported he is in poor physical health and suffers from non-Hodgkin’s lymphoma. He advised he
was diagnosed with this cancer in 2007 and has been in treatment since that time to include chemotherapy as well
as radiation. He is currently under the care of his primary care physician and he has never been diagnosed with
a mental health condition.

The defendant reported he consumes alcohol approximately ten times per year week and began using marijuana
at the age of nineteen. He reported he uses this substance for medicinal purposes on a daily basis and does not
believe he has a substance abuse problem. The defendant communicated he has never used any other illegal
controlled substance, does not have a substance abuse problem and has never undergone any substance abuse
treatment. A urinalysis was not collected on the defendant due to time constraints.




Page 2
                Case 1:21-mj-00296-GMH Document 16-5 Filed 03/26/21 Page 4 of 6
PS3 (12/05-Rev. for PACTS 6/11)                                          Christopher John Worrell, / 2:21-mj-1025MRM
Ms. Priller corroborated the health information provided by the defendant and she does not believe the defendant
has a substance abuse or mental health problem.

PRIOR RECORD:

A criminal record check was conducted through the NCIC/FCIC criminal record check system and the
Comprehensive Case Information System website which revealed the following:


 Date of
 Arrest              Agency                         Charge                         Disposition

 03/29/1991          Southold Town Police           Reckless Endangerment          06/21/91: Pled Guilty. 3 years
 (Age 19)            Department, NY                 Property                       probation.
                                                    Case #: 13938985M

 05/13/1991          Greenport Village Court, NY    Criminal Mischief: Intent      05/31/91: Pled Guilty. 3 years
 (Age 19)                                           to Damage Property             probation.

 12/03/1996          Southold Town Police           Criminal Possession Stolen     Disposition Unknown
 (Age 25)            Department, NY                 Property-5th Degree
                                                    Case #: NY051731J

 09/26/2000          Greenville County Sherriff’s   Malicious Damage to            11/01/00: Convicted. 30 days
 (Age 29)            Office, SC                     Personal Property Less         jail suspended upon restitution
                                                    Than $1000                     payment of $400.

 06/15/2009          Collier County Sheriff's       Impersonate LEO                06/16/09: Surety bond posted.
 (Age 37)            Office; Naples, FL             Case #: 2009-CF-1520
                                                                                   01/22/10: Pled No Contest.
                                                                                   Adj. W/H. 2 years community
                                                                                   control followed by 3 years
                                                                                   probation.




ASSESSMENT OF NONAPPEARANCE:

The defendant poses a risk of nonappearance for the following reasons:

    1.   Lack of financial ties to the community
    2.   Substance abuse history
    3.   Possession of a United States passport
    4.   International travel
    5.   Prior criminal record with history of impersonating LEO




Page 3
                Case 1:21-mj-00296-GMH Document 16-5 Filed 03/26/21 Page 5 of 6
PS3 (12/05-Rev. for PACTS 6/11)                                   Christopher John Worrell, / 2:21-mj-1025MRM
ASSESSMENT OF DANGER:

The defendant poses a risk of danger for the following reasons:

    1. Nature of instant offense
    2. Prior arrests and convictions
    3. Substance abuse history




Page 4
                  Case 1:21-mj-00296-GMH Document 16-5 Filed 03/26/21 Page 6 of 6
PS3 (12/05-Rev. for PACTS 6/11)                                                Christopher John Worrell, / 2:21-mj-1025MRM

  This recommendation is based upon an interview with the defendant and a bail investigation conducted by Pretrial Services.
        The Court will take other factors into consideration when determining release or detention, as noted in 18:3142.



RECOMMENDATION:                                          UNSECURED BOND IN AN AMOUNT TO BE
                                                         DETERMINED BY THE COURT AND CO-SIGNED
                                                         BY A SUITABLE INDIVIDUAL.

To reasonably assure the defendant's appearance and the safety of the community, Pretrial Services respectfully
recommends the defendant be released on an Unsecured Bond with the following conditions:

         1)      Report to Pretrial Services as directed

         2)      Travel restricted to Middle and District of Florida and District of Columbia

         3)      Surrender passport and do not apply for a passport

         4)      Obtain or maintain verifiable employment

         5)      Submit to any method of drug testing and/or treatment, as directed, with costs borne by the
                 defendant, as determined by Pretrial Services



 Pretrial Services Officer                                                 Date                     Time
 Tad E. Parks                                                              3/12/2021                2:00 PM
 U.S. Pretrial Services Officer
 Reviewed By
 Brandon Ramirez, Supervisory U.S. Pretrial Services Officer




Page 5
